 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDClohecyCollision,Inc.andJosephR.O'Neill,PetitionerandMechanics'MotorCity Lodge No.698, International Association of Machinists andAerospace Workers,AFL-CIO. Case 7-RD-807.June 12, 1969DECISION AND DIRECTION OF ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSBROWNAND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor RelationsAct, asamended, ahearing was held before National Labor RelationsBoardHearing Officer Lucian J. Henry on February18, 1969.By direction of the Regional Director, theHearingOfficer issued an Order transferring thiscase to the Board for decision.Thereafter, thePetitioner filed a brief.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the HearingOfficer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.Upon the entire record in this case,including thebrief filed by the Petitioner,the Board finds:1.The Employer is engaged in commerce withinthemeaningof the Act,and it will effectuate thepurposesof the Actto assert jurisdiction herein.2.ThePetitioner,an employeeofClohecyCollision,Inc.,hereinafter called Collision,assertsthat the Union,a labor organization,isno longerthe bargaining representative,as defined in Section9(a) of the Act, of the employees designated in thepetition.3.The Petitioner seeks to decertify the Union astherepresentativeof the estimators,painters,bumpers,parts drivers, and porters employed byCollision at its body shop in Redford Township,Michigan.The Union,on the other hand,contendsthat the petition should be dismissed because theunit sought is not coextensive with the existingcertifiedbargainingunit,and therefore, is notappropriate for decertification.In1954Clohecy Pontiac, Inc., herein calledPontiac,openedbusinessinDetroitasanautomobile dealership and repair garage. The stockof Pontiac is owned 74 percent by Tom Clohecy, 25percent by Arthur Moran, and 1 percent by PatMoran.Pontiac employs mechanics and porters. In1959,ClohecyCollision,Inc.,hereincalledCollision,opened a body repair and paint shop at alocation 4 to 5 miles distant from Pontiac. Thisshop employsbodyworkers and painters, and thestock is owned 50 percentby Tom Clohecy and 50percentby ArthurMoran.Clohecyand Moran serve176 NLRB No. 83asmembersof theBoardofDirectors of bothcorporations, but each corporation has a third boardmember.Although engaged in separate enterprises,the two corporations do business with each other inarm's length transactions.Approximately80 percentof the business performed by Collision comes off thestreet and the remaining 20 percent is performed forPontiac. Supervision of the employees in the twoshops is separate,the corporations are separatelymanaged,and except for occasional deliveries byporters from one shop to the other, there is nointerchange between the two groups of employees.Each shop has its own steward,and the employeesof Collision are paid on a commission basis whilethose at Pontiac are compensated on a flat-ratebasis.Collisiondoes avail itself of the officemachinery of Pontiac for payroll purposes, but italso reimburses Pontiac for this service.On April 21, 1967, the Regional Director forRegion 7 issued a Decision and Direction ofElection in Case 7-RC-7950,' in which he foundappropriate a unit consisting of the employees ofboth Pontiac and Collision.2 The multiplant unitfound appropriateby theRegional Director was inaccordwith a stipulation of the parties, and nocontentionwas made by any party for separateunits,even though at that time Pontiac andCollisionwere separate corporations,occupiedseparate locations, and were engagedindifferentphases of the automobile repair business. On May29,1967, followingan election,theUnion wascertifiedas the collective-bargaining agent of theemployees in the multiplant unit.The parties commenced contract negotiations inJuly or August 1967. During the course of thesecond bargaining session,theEmployer'scounselsuggestedthat, in view of the separate corporationsinvolved,the bargaining should be limited initiallyto Pontiac, and upon completion of this contract,bargaining for Collision be undertaken.The IAMrepresentative agreed. The bargaining then resumedfor Pontiac alone,and continued until the end ofDecember. This was followed by two bargainingsessions relating to Collision. On February 20, 1968,the parties entered intoa 3-yearcontractcoveringthemechanics and other classifications at Pontiac.On April 1, 1968, the parties entered into a1-yearcontractcovering the bumpers, painters,and otherclassificationsatCollision.The employees ofCollision took no part in the negotiations forPontiac, and vice versa. On January 30, 1969, theNot published in NLRB volumes.'The unit consists of all Service Department employees employed by theEmployer at its Detroit,Michigan,places of business located at 22520 and22541 Grand River Avenue and 20536 Inkster Road,including mechanics,mechanic apprentices,porters,painters,painter apprentices,bumpers,estimators,parts drivers,dispatchers,trim and glass mechanics,trim andglass mechanic apprentices, new car prep mechanics,new car make-readymen, service salesmen, drivers, parts counter men,and parts apprentices;butexcludingcarand truck salesmen,officeclericalemployees,professional employees, guards and supervisors as defined in the Act, andall other employees.it CLOHECY COLLISION, INC.Petitionerfiledthe instant RD petition,limited tothe 11 employeesatCollision, and supported by ashowing of interest signed by10 of thoseemployees.TheBoard'sgeneralruleisthattheunitappropriate in a decertification electionmust becoextensiveeither with the unit previously certifiedor withthe unit recognized.'Here,the Employer,withtheUnion'sacquiescence,isrecognizingsin-plant units rather thanthe previously certifiedmultiplant unit.The recordrevealsthat from theoutset of the bargaining relationshipthe Employerand the Unionfailed to preserve the multiplantconcept byundertaking contract negotiations for theemployeesof Collisionseparately from negotiationsfortheemployeesofPontiac.The separatenegotiationsresultedinindividualcontractsofmarkedlydifferentduration,andcontainingprovisionsconcerningsubstantivetermsofemployment,includingwages,hours,and otherterms and conditionsof employment,which aredistinct forthe employeesof Collision ascomparedwith thecontract terms accordedthe employees ofPontiac.As the unitsoughtby thePetitioner andcurrentlyrecognizedbycontractisaunitappropriateforthepurposesofcollectivebargaining,we find thataquestionaffectingcommerce exists concerning the representation ofthe employeesof Clohecy Collision,Inc.,within themeaning of Section 9(c)(1) and Section2(6) and (7)of the Act.6174.Having found that an election should bedirected in the unit sought by the Petitioner, whichisessentially coextensive with the bargaining unitdescribed in the expired contract between theEmployer and the Union, we shall direct the electionin the following described unit:All estimators,painters, bumpers, parts drivers,and porters at the shop of Clohecy Collision, Inc.,locatedat20536 Inkstar,Detroit,Michigan,excluding car and truck salesmen,office clericalemployees,professional employees,guards andsupervisors as defined in theAct, and all otheremployees.[Direction of Election4 omitted from publication.]a oratorManufacturing Corp.129NLRB 704, fn.3; see alsoArlan's DepartmentStore of Michigan. Inc.131NLRB 566, fn. 7; cf.UnivacDivisionofRemingtonRandDivisionof Sperry RandCorporation.137 NLRB 1232.'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc.156 NLRB 1236;N LR.B v. Wyman-Gordon Company.394 U.S. 759,decidedApril 23,1969.Accordingly,it is hereby directedthat an election eligibility list,containing the names and addresses of allthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 7 within 7 days of the date of this Decision andDirection of Election The Regional Director shall make the list availableto all parties to the election.No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed